DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-8, 10-15, 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art made of record does not disclose or suggest either alone or in combination “wherein the silicide has sidewalls that are laterally separated by a distance that is both directly overlying a topmost surface of the charge storage layer and laterally outside of the silicide” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
Sato (Fig. 26) fails to disclose above limitation. Applicant’s related argument is persuasive.  
Claims 2-7, 21-22 are allowed being dependent on claim 1.
With respect to claim 8, the prior art made of record does not disclose or suggest either alone or in combination “and a sidewall spacer arranged along opposing sides of the plurality of upper electrodes, wherein the sidewall spacer has a bottommost surface directly over the first dielectric layer…..” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
The above limitation is allowable subject matter of original claim 9 as indicated in previous office action. 
Claims 10-13 are allowed being dependent on claim 8.
With respect to claim 14, the prior art made of record does not disclose or suggest either alone or in combination “etching the substrate to define trenches between the plurality of upper electrodes; forming a dielectric layer within the trenches and along sidewalls and vertically above upper surfaces of the plurality of upper electrodes ; forming a second conductive layer over the substrate, within the trenches, and between sidewalls of the plurality of upper electrodes…… and removing the dielectric layer from over the plurality of upper electrodes” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
The above limitation incorporates allowable subject matter of original claim 16 as indicated in previous office action. Sato fails to teach etching the substrate to define trenches between the plurality of upper electrodes; forming a dielectric layer within tranches and vertically above upper surfaces of the plurality of upper electrodes, forming a second conductive layer within the trenches and removing the dielectric layer from over the plurality of upper electrodes. The other cited arts, alone or in combination fails to cure deficiencies of Sato, alone or in combination.
Claims 15, 17-20 are allowed being dependent on claim 14.
The closest prior of records are SAT0 et al. (US 2009/0090948 A1). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI: 8AM-5PM (Arizona Time Zone).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/             Examiner, Art Unit 2813                                                                                                                                                                                           

/KHAJA AHMAD/             Primary Examiner, Art Unit 2813